                           Case 18-12456-gs     Doc 276    Entered 02/26/21 08:23:00    Page 1 of 2



                  1
                  2
                  3
                  4
                      Entered on Docket
            5 February 26, 2021
          ___________________________________________________________________
                  6
                  7
                  8                             UNITED STATES BANKRUPTCY COURT

                  9                                       DISTRICT OF NEVADA

             10          In re                                            Chapter 11
             11          DESERT OASIS APARTMENTS, LLC,                    Case No.: BK-S-18-12456-GS
             12                                     Debtor.               Hearing Date: March 11, 2021
                                                                          Hearing Time: 1:30 P.M.
             13
             14          ORDER SHORTENING TIME TO HEAR MOTION FOR ORDER SHORTENING
                          TIME TO HEAR MOTION TO ALLOW VOTE ON CHAPTER 11 TRUSTEE
             15                    KAVITA GUPTA’S JOINT PLAN OF LIQUIDATION
             16                   The Court having reviewed and considered the Ex Parte Application for Order
             17          Shortening Time to Hear Motion to Allow Vote on Chapter 11 Trustee Kavita Gupta’s
             18          Joint Plan of Liquidation (the “Ex Parte Application For Order Shortening Time”), and
             19          other good cause appearing,
             20                   IT IS HEREBY ORDERED that the Ex Parte Application for Order Shortening
             21          Time is granted.
             22                   IT IS FURTHER ORDERED that the Motion to Allow Vote on Chapter 11 Trustee
             23          Kavita Gupta’s Joint Plan of Liquidation (“Motion”) shall be heard on the 11th day of
             24          March, 2021, at the hour of 1:30 p.m. in the Foley Federal Building, 300 Las Vegas
             25          Boulevard South, Las Vegas, Nevada 89101;
             26                   IT IS FURTHER ORDERED that the Motion, together with any supporting
             27          documents, and this Order Shortening Time shall be served no later than one business day
             28          after the entry of this Order Shortening Time;
FENNEMORE CRAIG




                         18185035.1
                        Case 18-12456-gs       Doc 276   Entered 02/26/21 08:23:00       Page 2 of 2



                  1            IT IS FURTHER ORDERED that any opposition to the Motion shall be served and
                  2   filed no later than 5:00 p.m. on the 4th day of March, 2021; and
                  3            IT IS FURTHER ORDERED that any Reply in support of the Motion shall be
                  4   served and filed no later than 5:00 p.m. on the 9th day of March, 2021. Participation will
                  5   be remote. Remote participation information may be found on the posted calendar on the
                  6   court's website at www.nvb.uscourts.gov/calendars/court-calendars .
                  7                IT IS SO ORDERED.
                  8
                  9
                      Prepared and Submitted By:
             10       FENNEMORE CRAIG, P.C.
             11
                      By: /s/ Anthony W. Austin
             12           Cathy L. Reece
                          Anthony W. Austin
             13
                          Attorneys for The Northern Trust Company
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
FENNEMORE CRAIG


                                                                -2-
                      18185035.1
